Name: Commission Regulation (EEC) No 50/83 of 10 January 1983 suspending advance fixing of the monetary compensatory amounts applicable in Greece
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 11 . 1 . 83 Official Journal of the European Communities No L 8/9 COMMISSION REGULATION (EEC) No 50/83 of 10 January 1983 suspending advance fixing of the monetary compensatory amounts applicable in Greece ing this decision, in order to prevent speculation, advance fixing of the compensatory amounts should be suspended in accordance with Article 9 (2) of Regu ­ lation (EEC) No 1160/82 in respect of Greece, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 974/71 of 12 May 1971 on certain measures of conjunctural policy to be taken in agriculture following the tempo ­ rary widening of the margins of fluctuation for the currencies of certain Member States ('), as last amended by Regulation (EEC) No 3439/82 (2), Having regard to Commission Regulation (EEC) No 1160/82 of 14 May 1982 providing for the advance fixing of monetary compensatory amounts (3), and in particular Article 9 (2) thereof, Whereas, with effect from 10 January 1983, the exchange rate of the Greek drachma has been amended ; whereas, pending a decision on the measures to be taken in the agricultural sector follow HAS ADOPTED THIS REGULATION : Article 1 Advance fixing of the monetary compensatory amounts applicable in Greece shall be suspended from 11 January 1983 . Article 2 This Regulation shall enter into force on 11 January 1983 . It shall apply until 13 January 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 10 January 1983 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 106, 12. 5. 1971 , p. 1 . 0 OJ No L 362, 23 . 12. 1982, p. 4 . (3) OJ No L 134, 15 . 5 . 1982, p . 22.